                                     Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 1 of 212 Page ID
                                                                      #:43351


                                        1 JOHN P. REITMAN (State Bar No. 80579)
                                            jreitman@lgbfirm.com
                                        2 JACK A. REITMAN (State Bar No. 283746)
                                            jareitman@lgbfirm.com
                                        3 LANDAU GOTTFRIED & BERGER LLP
                                            1801 Century Park East, Suite 700
                                        4 Los Angeles, California 90067
                                            Telephone: (310) 557-0050
                                        5 Facsimile: (310) 557-0056

                                        6 Attorneys for Brian Weiss,
                                            Court Appointed Receiver of Eagan Avenatti, LLP
                                        7

                                        8                       UNITED STATES DISTRICT COURT
                                        9      CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                       10

                                       11 BAHAMAS SURGERY CENTER,                     Case No. 2:14-cv-08390-DMG
& B ERGER LLP




                                       12
                                            LLC, et al.,
           LOS ANGELES, CALIFORNIA




                                                                                      REQUEST FOR JUDICIAL
              ATTORNEYS AT LAW




                                       13                           Plaintiff,        NOTICE IN SUPPORT OF
  GOTTFRIE D




                                       14         vs.                                 RECEIVER’S NOTICE OF
                                                                                      MOTION AND MOTION FOR
L ANDAU




                                       15 KIMBERLY-CLARK CORPORATION,                 “INDICATIVE RULING” (1)
                                       16 a Delaware Corporation, and                 REMOVING EAGAN AVENATTI
                                            HALYARD HEALTH, INC., a Delaware          LLP AND MICHAEL AVENATTI
                                       17 Corporation,                                AS CLASS COUNSEL AND (2)
                                       18                                             APPOINTING JASON M. FRANK,
                                                                    Defendants.       SCOTT H. SIMS AND ANDREW D.
                                       19                                             STOLPER OF FRANK, SIMS &
                                       20                                             STOLPER, LLP AS LEAD CLASS
                                                                                      COUNSEL
                                       21

                                       22                                             Hearing Date, Time, and Location:
                                                                                       Date: May 3, 2019
                                       23                                              Time: 9:30 a.m.
                                                                                       Place: Courtroom 8C
                                       24                                                     350 West 1st Street
                                                                                              Los Angeles, CA 90012
                                       25

                                       26

                                       27

                                       28
                                     Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 2 of 212 Page ID
                                                                      #:43352


                                        1        Brian Weiss, federal court appointed receiver for Eagan Avenatti, LLP,
                                        2 hereby requests that the Court take judicial notice of the following facts, pursuant to

                                        3 Federal Rule of Evidence 201:

                                        4        1.     On March 25, 2019, the Assistant United States Attorney filed a
                                        5 criminal complaint against Michael Avenatti in the Southern District of New York,

                                        6 initiating United States of America v. Michael Avenatti, alleging violations of 18

                                        7 U.S.C. §§ 371, 875(d), 1951, and 1952. A true and correct copy of that criminal

                                        8 complaint is attached as Exhibit 1.

                                        9        2.     On March 25, 2019, the Assistant United States Attorney filed a
                                       10 criminal complaint against Michael Avenatti in the Central District of California,

                                       11 alleging violations of 18 U.S.C. §§ 1343 and 1344(1). A true and correct copy of
& B ERGER LLP




                                       12 that criminal complaint is attached as Exhibit 2.
           LOS ANGELES, CALIFORNIA
              ATTORNEYS AT LAW




                                       13
  GOTTFRIE D




                                       14 Dated: March 31, 2019                   Respectfully submitted,
                                                                                  LANDAU GOTTFRIED & BERGER LLP
L ANDAU




                                       15

                                       16

                                       17                                         By:       /s/ Jack A. Reitman
                                                                                               Jack A. Reitman
                                       18                                         Attorneys for Brian Weiss, Court Appointed
                                                                                  Receiver of Eagan Avenatti, LLP
                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
                                                                                     2
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 3 of 212 Page ID
                                 #:43353




                             EXHIBIT 1
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 4 of 212 Page ID
                                 #:43354
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 5 of 212 Page ID
                                 #:43355
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 6 of 212 Page ID
                                 #:43356
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 7 of 212 Page ID
                                 #:43357
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 8 of 212 Page ID
                                 #:43358
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 9 of 212 Page ID
                                 #:43359
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 10 of 212 Page ID
                                  #:43360
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 11 of 212 Page ID
                                  #:43361
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 12 of 212 Page ID
                                  #:43362
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 13 of 212 Page ID
                                  #:43363
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 14 of 212 Page ID
                                  #:43364
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 15 of 212 Page ID
                                  #:43365




                             EXHIBIT 2
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 16 of 212 Page ID
                                  #:43366
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 17 of 212 Page ID
                                  #:43367
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 18 of 212 Page ID
                                  #:43368
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 19 of 212 Page ID
                                  #:43369
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 20 of 212 Page ID
                                  #:43370
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 21 of 212 Page ID
                                  #:43371
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 22 of 212 Page ID
                                  #:43372
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 23 of 212 Page ID
                                  #:43373
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 24 of 212 Page ID
                                  #:43374
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 25 of 212 Page ID
                                  #:43375
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 26 of 212 Page ID
                                  #:43376
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 27 of 212 Page ID
                                  #:43377
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 28 of 212 Page ID
                                  #:43378
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 29 of 212 Page ID
                                  #:43379
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 30 of 212 Page ID
                                  #:43380
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 31 of 212 Page ID
                                  #:43381
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 32 of 212 Page ID
                                  #:43382
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 33 of 212 Page ID
                                  #:43383
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 34 of 212 Page ID
                                  #:43384
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 35 of 212 Page ID
                                  #:43385
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 36 of 212 Page ID
                                  #:43386
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 37 of 212 Page ID
                                  #:43387
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 38 of 212 Page ID
                                  #:43388
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 39 of 212 Page ID
                                  #:43389
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 40 of 212 Page ID
                                  #:43390
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 41 of 212 Page ID
                                  #:43391
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 42 of 212 Page ID
                                  #:43392
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 43 of 212 Page ID
                                  #:43393
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 44 of 212 Page ID
                                  #:43394
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 45 of 212 Page ID
                                  #:43395
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 46 of 212 Page ID
                                  #:43396
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 47 of 212 Page ID
                                  #:43397
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 48 of 212 Page ID
                                  #:43398
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 49 of 212 Page ID
                                  #:43399
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 50 of 212 Page ID
                                  #:43400
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 51 of 212 Page ID
                                  #:43401
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 52 of 212 Page ID
                                  #:43402
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 53 of 212 Page ID
                                  #:43403
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 54 of 212 Page ID
                                  #:43404
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 55 of 212 Page ID
                                  #:43405
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 56 of 212 Page ID
                                  #:43406
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 57 of 212 Page ID
                                  #:43407
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 58 of 212 Page ID
                                  #:43408
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 59 of 212 Page ID
                                  #:43409
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 60 of 212 Page ID
                                  #:43410
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 61 of 212 Page ID
                                  #:43411
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 62 of 212 Page ID
                                  #:43412
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 63 of 212 Page ID
                                  #:43413
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 64 of 212 Page ID
                                  #:43414
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 65 of 212 Page ID
                                  #:43415
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 66 of 212 Page ID
                                  #:43416
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 67 of 212 Page ID
                                  #:43417
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 68 of 212 Page ID
                                  #:43418
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 69 of 212 Page ID
                                  #:43419
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 70 of 212 Page ID
                                  #:43420
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 71 of 212 Page ID
                                  #:43421
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 72 of 212 Page ID
                                  #:43422
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 73 of 212 Page ID
                                  #:43423
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 74 of 212 Page ID
                                  #:43424
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 75 of 212 Page ID
                                  #:43425
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 76 of 212 Page ID
                                  #:43426
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 77 of 212 Page ID
                                  #:43427
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 78 of 212 Page ID
                                  #:43428
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 79 of 212 Page ID
                                  #:43429
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 80 of 212 Page ID
                                  #:43430
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 81 of 212 Page ID
                                  #:43431
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 82 of 212 Page ID
                                  #:43432
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 83 of 212 Page ID
                                  #:43433
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 84 of 212 Page ID
                                  #:43434
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 85 of 212 Page ID
                                  #:43435
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 86 of 212 Page ID
                                  #:43436
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 87 of 212 Page ID
                                  #:43437
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 88 of 212 Page ID
                                  #:43438
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 89 of 212 Page ID
                                  #:43439
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 90 of 212 Page ID
                                  #:43440
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 91 of 212 Page ID
                                  #:43441
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 92 of 212 Page ID
                                  #:43442
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 93 of 212 Page ID
                                  #:43443
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 94 of 212 Page ID
                                  #:43444
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 95 of 212 Page ID
                                  #:43445
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 96 of 212 Page ID
                                  #:43446
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 97 of 212 Page ID
                                  #:43447
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 98 of 212 Page ID
                                  #:43448
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 99 of 212 Page ID
                                  #:43449
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 100 of 212 Page ID
                                   #:43450
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 101 of 212 Page ID
                                   #:43451
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 102 of 212 Page ID
                                   #:43452
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 103 of 212 Page ID
                                   #:43453
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 104 of 212 Page ID
                                   #:43454
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 105 of 212 Page ID
                                   #:43455
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 106 of 212 Page ID
                                   #:43456
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 107 of 212 Page ID
                                   #:43457
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 108 of 212 Page ID
                                   #:43458
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 109 of 212 Page ID
                                   #:43459
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 110 of 212 Page ID
                                   #:43460
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 111 of 212 Page ID
                                   #:43461
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 112 of 212 Page ID
                                   #:43462
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 113 of 212 Page ID
                                   #:43463
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 114 of 212 Page ID
                                   #:43464
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 115 of 212 Page ID
                                   #:43465
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 116 of 212 Page ID
                                   #:43466
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 117 of 212 Page ID
                                   #:43467
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 118 of 212 Page ID
                                   #:43468
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 119 of 212 Page ID
                                   #:43469
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 120 of 212 Page ID
                                   #:43470
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 121 of 212 Page ID
                                   #:43471
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 122 of 212 Page ID
                                   #:43472
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 123 of 212 Page ID
                                   #:43473
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 124 of 212 Page ID
                                   #:43474
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 125 of 212 Page ID
                                   #:43475
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 126 of 212 Page ID
                                   #:43476
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 127 of 212 Page ID
                                   #:43477
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 128 of 212 Page ID
                                   #:43478
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 129 of 212 Page ID
                                   #:43479
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 130 of 212 Page ID
                                   #:43480
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 131 of 212 Page ID
                                   #:43481
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 132 of 212 Page ID
                                   #:43482
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 133 of 212 Page ID
                                   #:43483
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 134 of 212 Page ID
                                   #:43484
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 135 of 212 Page ID
                                   #:43485
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 136 of 212 Page ID
                                   #:43486
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 137 of 212 Page ID
                                   #:43487
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 138 of 212 Page ID
                                   #:43488
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 139 of 212 Page ID
                                   #:43489
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 140 of 212 Page ID
                                   #:43490
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 141 of 212 Page ID
                                   #:43491
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 142 of 212 Page ID
                                   #:43492
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 143 of 212 Page ID
                                   #:43493
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 144 of 212 Page ID
                                   #:43494
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 145 of 212 Page ID
                                   #:43495
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 146 of 212 Page ID
                                   #:43496
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 147 of 212 Page ID
                                   #:43497
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 148 of 212 Page ID
                                   #:43498
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 149 of 212 Page ID
                                   #:43499
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 150 of 212 Page ID
                                   #:43500
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 151 of 212 Page ID
                                   #:43501
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 152 of 212 Page ID
                                   #:43502
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 153 of 212 Page ID
                                   #:43503
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 154 of 212 Page ID
                                   #:43504
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 155 of 212 Page ID
                                   #:43505
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 156 of 212 Page ID
                                   #:43506
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 157 of 212 Page ID
                                   #:43507
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 158 of 212 Page ID
                                   #:43508
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 159 of 212 Page ID
                                   #:43509
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 160 of 212 Page ID
                                   #:43510
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 161 of 212 Page ID
                                   #:43511
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 162 of 212 Page ID
                                   #:43512
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 163 of 212 Page ID
                                   #:43513
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 164 of 212 Page ID
                                   #:43514
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 165 of 212 Page ID
                                   #:43515
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 166 of 212 Page ID
                                   #:43516
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 167 of 212 Page ID
                                   #:43517
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 168 of 212 Page ID
                                   #:43518
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 169 of 212 Page ID
                                   #:43519
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 170 of 212 Page ID
                                   #:43520
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 171 of 212 Page ID
                                   #:43521
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 172 of 212 Page ID
                                   #:43522
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 173 of 212 Page ID
                                   #:43523
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 174 of 212 Page ID
                                   #:43524
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 175 of 212 Page ID
                                   #:43525
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 176 of 212 Page ID
                                   #:43526
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 177 of 212 Page ID
                                   #:43527
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 178 of 212 Page ID
                                   #:43528
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 179 of 212 Page ID
                                   #:43529
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 180 of 212 Page ID
                                   #:43530
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 181 of 212 Page ID
                                   #:43531
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 182 of 212 Page ID
                                   #:43532
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 183 of 212 Page ID
                                   #:43533
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 184 of 212 Page ID
                                   #:43534
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 185 of 212 Page ID
                                   #:43535
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 186 of 212 Page ID
                                   #:43536
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 187 of 212 Page ID
                                   #:43537
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 188 of 212 Page ID
                                   #:43538
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 189 of 212 Page ID
                                   #:43539
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 190 of 212 Page ID
                                   #:43540
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 191 of 212 Page ID
                                   #:43541
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 192 of 212 Page ID
                                   #:43542
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 193 of 212 Page ID
                                   #:43543
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 194 of 212 Page ID
                                   #:43544
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 195 of 212 Page ID
                                   #:43545
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 196 of 212 Page ID
                                   #:43546
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 197 of 212 Page ID
                                   #:43547
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 198 of 212 Page ID
                                   #:43548
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 199 of 212 Page ID
                                   #:43549
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 200 of 212 Page ID
                                   #:43550
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 201 of 212 Page ID
                                   #:43551
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 202 of 212 Page ID
                                   #:43552
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 203 of 212 Page ID
                                   #:43553
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 204 of 212 Page ID
                                   #:43554
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 205 of 212 Page ID
                                   #:43555
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 206 of 212 Page ID
                                   #:43556
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 207 of 212 Page ID
                                   #:43557
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 208 of 212 Page ID
                                   #:43558
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 209 of 212 Page ID
                                   #:43559
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 210 of 212 Page ID
                                   #:43560
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 211 of 212 Page ID
                                   #:43561
Case 2:14-cv-08390-DMG-PLA Document 606-3 Filed 04/01/19 Page 212 of 212 Page ID
                                   #:43562
